Citation Nr: 0612466	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
a shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as organic mood disorder with 
depression; anxiety and somatoform features, and Tourette's 
syndrome.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a left wrist 
disability.

6.  Entitlement to service connection for a right knee 
disability.
7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for a cervical spine 
disability.

9.  Entitlement to service connection for the residuals of a 
head injury.

10.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps 
Reserve from July 3, 1969 to November 7, 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.  During that hearing, the veteran 
raised contentions to the effect that he was entitled to a 
permanent and total rating for pension purposes.  That claim 
has not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over that claim and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2005).  However, the veteran's claim for 
a permanent and total rating for pension purposes is referred 
to the RO for development and adjudication.


FINDINGS OF FACT

1.  In March 2000, the Board denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran was notified of the Board's action and requested 
reconsideration of the decision; that request was denied by a 
Deputy Vice Chairman of the Board in June 2001.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court") that, in February 2002, dismissed the appeal for 
lack of jurisdiction; and the Board's decision became final.

2.  Evidence associated with the record since the Board's 
March 2000 decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disability.  

3.  In the unappealed March 2000 determination, the Board 
denied the veteran's claim of entitlement to service 
connection for a right shoulder disability.  

4.  Evidence associated with the record since the Board's 
March 2000 decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right shoulder disability.  

5.  In the unappealed March 2000 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  

6.  Evidence associated with the record since the Board's 
March 2000 decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a psychiatric disability, claimed as organic 
mood disorder with depression; anxiety and somatoform 
features, and Tourette's syndrome.

7.  The objective and competent medical evidence of record 
demonstrates that a left shoulder disability was first 
clinically reported many years after service, and there is no 
competent medical evidence of record to show that it is in 
any way related to the veteran's period of military service, 
nor was arthritis manifested within one year of discharge.

8.  The objective and competent medical evidence of record 
demonstrates that a left wrist disability was first 
clinically reported many years after service, and there is no 
competent medical evidence of record to show that it is in 
any way related to the veteran's period of military service.

9.  The objective and competent medical evidence of record 
demonstrates that a right knee disability was first 
clinically reported many years after service, and there is no 
competent medical evidence of record to show that it is in 
any way related to the veteran's period of military service.

10.  The objective and competent medical evidence of record 
demonstrates that a right ankle disability was first 
clinically reported many years after service, and there is no 
competent medical evidence of record to show that it is in 
any way related the veteran's period of military service nor 
was arthritis manifested within one year of discharge.

11.  The objective and competent medical evidence of record 
demonstrates that a cervical spine disability was first 
clinically reported many years after service, and there is no 
competent evidence of record to show that it is in any way 
related to the veteran's period of military service.

12.  There is no competent and objective medical evidence of 
a head injury in service, nor is there any competent evidence 
of residual disability.

13.  The objective and competent medical evidence of record 
demonstrates that headaches were first clinically reported 
many years after service, and there is no competent evidence 
of record to show that they are in any way related to the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  The March 2000 Board decision that denied service 
connection for a back disability is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104(b), 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1100, 20.1105 (2005).

2.  The March 2000 Board decision that denied service 
connection for a right shoulder disability is final, and new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
7104(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1100, 20.1105 (2005).

3.  The March 2000 Board decision that denied service 
connection for a psychiatric disability is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disability, claimed as organic mood disorder with depression; 
anxiety and somatoform features, and Tourette's syndrome.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 7104(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100, 
20.1105 (2005).

4.  A left shoulder disability is not the result of disease 
or injury incurred in or aggravated by service, nor may 
arthritis of the left shoulder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  

5.  A left wrist disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

6.  A right knee disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

7.  A right ankle disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the right ankle be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  

8.  A cervical spine disability is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

9.  The residuals of a head injury are not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

10.  A headache disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen claims of entitlement to service connection for 
right shoulder disability, low back disability, and 
psychiatric disability, as well as original claims of 
entitlement to service connection for left shoulder 
disability, left wrist disability, right knee disability, 
right ankle disability, cervical spine disability, the 
residuals of a head injury, and headache disability.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in September 2002 and October 2004, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

With respect to the questions of service connection for back 
disability, right shoulder disability, and psychiatric 
disability, in the September 2002 letter, the RO informed the 
veteran that he would have to submit new and material 
evidence.  The RO also informed the veteran of what 
constituted such evidence.  See e.g., Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Here, the RO advised the veteran that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claims.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The March 2004 statement of the case (SOC) and the March 2005 
supplemental statement of the case (SSOC) also notified the 
veteran and his representative of the evidence needed to 
establish the benefits sought.  The SOC and SSOC also 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  
Further, the claims file reflects that the March 2004 SOC 
contained pertinent language from the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folders.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  In this regard, the Board notes that except for the 
report of his service entrance examination, the veteran's 
service medical records have not been associated with the 
claims folder.  Attempts to obtain those records through 
official channels have met with negative results.  

In October 2003, the service department requested additional 
information from the veteran as to his dates of recruit 
training in service, the unit to which he was assigned, and 
the depot where he received his training.  To date, the 
veteran has not furnished such information.  

In February 2004, the veteran's attorney detailed his efforts 
to obtain the veteran's service medical records.  He 
concluded that based on the negative responses to those 
efforts, such records were lost, and that the Board should 
proceed with it adjudication.

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to him in the development of his request to reopen 
claims of entitlement to service connection for right 
shoulder disability, low back disability, and psychiatric 
disability, as well as original claims of entitlement to 
service connection for left shoulder disability, left wrist 
disability, right knee disability, right ankle disability, 
cervical spine disability, the residuals of a head injury, 
and headache disability.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. See Wagner v. Principi, 
370 F.3d. 1089 (Fed. Cir. 2004).

For certain disabilities, such as arthritis (degenerative 
joint disease) or psychoses, service connection may be 
presumed when such disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  Id.

A.  Right Shoulder, Low Back, and Psychiatric Disabilities

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for right shoulder disability, low back disability, and 
psychiatric disability.  Such a claim was before the Board in 
March 2000.  The veteran was notified of the Board's action 
and his appellate rights.  He appealed the Board's 
determination to the Court that dismissed it for lack of 
jurisdiction, and the Board's decision became final.  

Relevant evidence on file at the time of the March 2000 Board 
decision included the veteran's service personnel records; 
the report of the veteran's service entrance examination; an 
October 1969 report from W. G. I., M.D.; a March 1994 
decision by an Administrative Law Judge with the Social 
Security Administration (SSA) system; reports from a VA 
psychiatrist, reflecting the veteran's treatment from 1994 
through 2000; a report from a VA psychologist, reflecting the 
veteran's treatment or evaluation in December 1995; the 
transcript of a hearing held at the RO in August 1996; the 
report of psychiatric examinations performed by the VA in 
June 1997 and June 1999; the veteran's records from the SSA, 
received by the RO August 1998; and reports of VA orthopedic 
examinations performed in June 1999.

Such evidence showed that in August 1969, the veteran had 
fallen from a silo and had sustained injuries to his back and 
legs.  A left knee problem was noted by Dr. W.G.I., but there 
was no chronic identifiable disability of the back or legs 
resulting from that fall.  Chronic back disability, primarily 
diagnosed as spondylolisthesis, spondylolysis, and 
degenerative disc disease was not demonstrated until November 
1981, when the veteran was treated for injuries sustained in 
a fall while working in the entertainment industry.  

Similarly, chronic identifiable right shoulder pathology, 
diagnosed primarily as a rotator cuff injury and subluxation, 
was not reported until the veteran's fall in 1981.

Chronic identifiable psychiatric pathology was not clinically 
demonstrated until the mid-1990's, when the evidence showed 
treatment primarily for Tourette's syndrome and organic mood 
disorder with depression and anxiety.  Although the veteran's 
treating VA psychiatrist reported a nexus to injuries 
sustained in a fall from a tank in service, that conclusion 
was based on history related by the veteran, rather than a 
review of the record.  Then, as now, a bare transcription of 
a lay history was not transformed into competent medical 
evidence merely because the transcriber happened to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Indeed, the record was completely negative for any competent 
evidence to substantiate such a fall in service.  

In any event, there was no competent evidence of record that 
back disability, right shoulder disability, and/or 
psychiatric disability were in any way related to the 
veteran's service.  Absent such evidence, service connection 
was denied.

The veteran requested reconsideration of the Board's March 
2000 decision, pursuant to 38 U.S.C.A. § 7103 (West 2002).  
However, in June 2001, that request was denied by a Deputy 
Vice Chairman of the Board.  

The veteran also appealed the Board's March 2000 decision to 
the Court.  However, in February 2002, the Court dismissed 
his appeal for lack of jurisdiction. 

Consequently, the Board's March 2000 decision was final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In July 2002, the RO received the veteran's request that his 
claim of entitlement to service connection for back 
disability, right shoulder disability, and psychiatric 
disability be reopened.

The March 2000 Board decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 2000 decision, which was the last final adjudication 
that disallowed the appellant's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, the Hodge 
decision stressed that under the regulation new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's current request to reopen 
his claim was filed in July 2002, the regulations in effect 
since August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

Relevant evidence added to the record since the Board's March 
2000 decision consists of outpatient records reflecting the 
veteran's treatment by VA in July and August 2000 and from 
June 1994 through December 2003; records received from the 
SSA in January 2005; and the veteran's written statements and 
oral testimony from his May 2005 hearing before the 
undersigned, in support of his claims.

Such evidence is new in the sense that it has not previously 
been before the VA.  However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for back, right shoulder, and psychiatric 
disorders.  It does not correct the deficits which existed in 
the evidence at the time of the Board's decision in March 
2000, nor does it otherwise raise a reasonable possibility of 
substantiating the claim.  Indeed, the record remains 
negative for any competent medical evidence of any of the 
claimed disabilities in service or of a nexus between the 
veteran's service and his current back, right shoulder, 
and/or psychiatric disability.  

Here, as was the case at time of the Board's March 2000 
decision, the objective medical evidence of record fails to 
demonstrate that the appellant has a back, right shoulder or 
psychiatric disorder related to his period of military 
service.

Consequently, the Board finds that the evidence received 
since the March 2000 Board decision that denied service 
connection for back, right shoulder and psychiatric disorders 
is cumulative of the evidence previously considered by the 
Board and does not raise a reasonable possibility of 
substantiating the claims to warrant reconsideration of the 
merits of the claims on appeal.  As the evidence received 
since the March 2000 Board decision that denied the 
entitlement to service connection for back, right shoulder 
and psychiatric disorders is not new and material, it follows 
that the claims for service connection for back, right 
shoulder and psychiatric disorders may not be reopened.

B.  Left Shoulder, Left Wrist, Right Knee, Right Ankle, and 
Cervical Spine Disorders, Residuals of a Head Injury, and 
Headaches

The veteran also seeks entitlement to service connection for 
left shoulder disability, left wrist disability, right knee 
disability, right ankle disability, cervical spine 
disability, and the residuals of a head injury.  

By a rating action in September 1999, the RO denied those 
claims as not well-grounded.  

In October 1999, the veteran was notified of those decisions, 
as well as appellate rights; however, a notice of 
disagreement was not received with which to initiate the 
appellate process.  Therefore, those decisions became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

Thereafter, there was a significant change in the law.  On 
November 9, 2000, the VCAA.  In part, that law eliminated the 
concept of a well- grounded claim and superseded the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA could not assist in the development of a claim that 
was not well grounded.  38 U.S.C.A. § 5107.  

That change in the law was applicable, in part, to claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000.  VCAA, Pub. L. No. 106-475, § 7, 
114 Stat. 2096, 2099-2100 (2000).  

Consequently, in its March 2003 decision, the RO performed a 
de novo review of the evidence and readjudicated the 
veteran's claims of entitlement to service connection for 
left shoulder disability, left wrist disability, right knee 
disability, right ankle disability, cervical spine 
disability, and the residuals of a head injury.  Accordingly, 
the Board will also review those claims on a de novo basis.

The veteran contends that he has disabilities in the 
following joints primarily as the result of a fall from a 
tank in service in 1969:  left shoulder, left wrist, right 
knee, right ankle, and cervical spine.  He also reports that 
he sustained a head injury in that fall and suffers residual 
disability, including headaches.

The veteran's contentions notwithstanding, there is no 
competent evidence of record that he was injured in a fall 
from a tank in service.  

There is also no competent evidence of current right ankle 
disability.

In a June 1992 report, A. P. L., D.C., stated that the 
veteran had headaches and during a June 1999 VA psychiatric 
examination, it was noted on Axis II that the veteran had 
frequent headaches.  

Left shoulder disability, primarily diagnosed as degenerative 
joint disease and bursitis, and the residuals of a left wrist 
fracture were first clinically reported in the mid-1990's 
(see, e.g., report of the March 1993 orthopedic examination 
by R. S. M., M.D., for the state bureau of disability).

Right knee disability, primarily diagnosed as knee strain and 
arthritis, and cervical spine strain were also first reported 
in the mid-1990's (see, e.g., report for the State Industrial 
Insurance System, dated in December 1993). 

Although the veteran continues to report pain in his left 
shoulder, left wrist, right knee, right ankle, and cervical 
spine, as well as headaches, there is no competent evidence 
of a nexus to service.  Not only are his service medical and 
personnel records negative in that regard, the preponderance 
of the post-service records, such as the reports of his June 
1999 VA orthopedic examinations; the extensive December 1993 
report of the veteran's medical history and examination for 
the State Industrial Insurance System; and numerous 
additional applications and examinations associated with 
claims for benefits from the State Industrial Insurance 
System and SSA, show that the veteran's multiple joint pains 
and residuals of a head injury are the result of injuries 
sustained while working in the entertainment industry in the 
1980's.  Indeed, in those applications, he did not even 
mention any of the claimed disabilities as having any 
relationship to service.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

While recent health care providers, such as A. L. P., D.C., 
have suggested that the veteran's various problems could be 
due to an inservice injury, such suggestions have been based 
on a history related by the veteran.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional. See LeShore v. Brown, supra.  

In any event, there is no competent evidence of any disease 
or injury in service resulting in any of the claimed 
disabilities.  Moreover, there is no competent evidence of a 
nexus between any of those disabilities and service or 
between the arthritis in the left shoulder and right knee and 
the first year after the veteran's discharge from service.  
Absent such evidence, the veteran cannot meet the criteria 
for service connection for left shoulder disability, left 
wrist disability, right knee disability, right ankle 
disability, cervical spine disability, the residuals of a 
head injury, and/or headaches.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Since the objective medical evidence preponderates against 
the veteran's claims, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  Based upon the evidence of record, service 
connection for left shoulder disability, left wrist 
disability, right knee disability, right ankle disability, 
cervical spine disability, the residuals of a head injury, 
and/or headaches must be denied.























(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been presented, the 
request to reopen a claim of entitlement to service 
connection for a right shoulder disability is denied.

New and material evidence not having been presented, the 
request to reopen a claim of entitlement to service 
connection for a back disability is denied.

New and material evidence not having been presented, the 
request to reopen a claim of entitlement to service 
connection for a psychiatric disability, claimed as organic 
mood disorder with depression; anxiety and somatoform 
features, and Tourette's syndrome, is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for the residuals of a head 
injury is denied.

Entitlement to service connection for a headache disability 
is denied.



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


